Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONFIDENTIAL TREATMENT REQUEST [ * ] Indicates information that has been omitted pursuant to a confidential treatment request and this information has been filed under separate cover with the Commission. Acct # Region: DC(s): PRIME VENDOR AGREEMENT This Prime Vendor Agreement ("Agreement") is made as of July 1, 2008 ("Effective Date") by AmerisourceBergen Drug Corporation, a Delaware corporation ("ABDC"), and Assured Pharmacy, Inc., a Nevada corporation ("Customer"). A. ABDC is a national distributor of pharmaceutical and other products, including prescription ("Rx") and over-the-counter ("OTC") pharmaceuticals, nutritional, health and beauty care ("HBC") and home health care ("DME") products (collectively, "Products"), and services ("Services"); B. Customer owns and operates one or more Facilities (as defined in Section 3); and C. The parties agree to the following obligations, to each other for an arrangement under which ABDC will provide Products and Services to Customer ("Program"). 1. PRICING AND PAYMENT TERMS ABDC will be the Primary Vendor of all requirements of Customer's Facilities for Products. Customer will pay, within terms, Product costs and Program fees pursuant to payment terms in Exhibit "1" ("Pricing/Payment Terms"). "Primary-Vendor" means Customer purchases from ABDC no less than 95% of all Rx Products it purchases, as verified quarterly, and meets minimum periodic purchase levels in Pricing/Payment Terms Paragraph 3(A). Orders for Products, including controlled substances, will be electronically transmitted (CSOS for Schedule Ils) and will describe Products that ABDC will provide to Customer, the quantity and designated delivery location. Payment (except pre- pay) must be by automated clearinghouse electronic funds transfer (ACH/EFT). 2. GENERICS PROGRAM PARTICIPATION Customer must participate in ABDC's "PRxO Generics" preferred generic formulary program pursuant to requirements as amended from time to time by ABDC. Customer authorizes ABDC as its sole agent to develop and implement a generic Rx Product list for the Term. Each calendar quarter Customer will purchase from ABDC the minimum generic Rx Net Purchase volume in Pricing/Payment Terms Paragraph 3(A). 3. CUSTOMER LOCATIONS & DELIVERIES ABDC will deliver Products to each Facility five days a week (Monday - Friday), once a day except holidays and warehouse physical inventory days. Additionally, Customer will be entitled to [ * ]. "Facility" means each of Customer's pharmacies, together with any other pharmacies Customer acquires, is affiliated with or operates during the Term in the United States. Newly acquired pharmacies with existing agreements with other distributors will become Facilities under this Agreement upon the earlier of expiration of such existing agreement or the date Customer may terminate such agreement, with or without cause, without breaching it or paying a material termination penalty. Service to Facilities outside ABDC's normal service area (which does not include Alaska, Hawaii or U.S. territories) may be subject to a delivery surcharge. 4. RETURNED GOODS POLICY In returning Product to ABDC, Customer will comply with ABDC's standard policy ("Returned Goods Policy"), as amended from time to time by ABDC. If Customer'returns more than [*]% of its Rx Net Purchases or [*]% of its non-Rx Net Purchases in any month, ABDC may assess Customer an additional restocking fee, adjust its Price of Goods, or both. Customer may only return Product purchased from ABDC and for which Customer provides the invoice number and purchase date. ABDC may reject returns that do not have an invoice number or purchase date or that exceed in amount either [*]% return limit or the amount on the referenced invoice.
